                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                     BEAUMONT DIVISION


KEVIN W. EDWARDS, SR.                            §

VS.                                              §           CIVIL ACTION NO. 1:18-CV-521

TEXAS CIVIL COMMITMENT AND                       §
CORRECT CARE, et al.,

                     MEMORANDUM OPINION REGARDING VENUE

       Plaintiff, Kevin W. Edwards, proceeding pro se, filed this civil rights action pursuant to 42

U.S.C. § 1983 against defendants the Texas Civil Commitment Office, Correct Care and the State

of Texas.

       The above-styled action was referred to the undersigned Magistrate Judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                            Discussion

       Venue in a civil rights action is determined pursuant to 28 U.S.C. § 1391(b). When, as in

this case, jurisdiction is not founded solely on diversity of citizenship, 28 U.S.C. § 1391 provides

that venue is proper only in the judicial district where all the defendants reside or in which a

substantial part of the events or omissions giving rise to the claim occurred.

       Plaintiff’s complaint pertains to individual defendants employed by the Texas Civil

Commitment Office and Correct Care. Plaintiff is apparently under a civil commitment order and

complains unidentified individual defendants did not get him to the doctor timely. Texas Civil
    Commitment and Correct Care are located in Littlefield, Texas which is located in Lamb County,

    Texas.

.            It is clear that all of the events or omissions giving rise to his claims occurred in the Northern

    District of Texas, Lubbock Division. Venue, therefore, is not proper in the Eastern District of Texas,

    Beaumont Division.

             When venue is not proper, the court “shall dismiss, or if it be in the interest of justice,

    transfer such case to any district or division in which it could have been brought.” 28 U.S.C.

    1406(a). Plaintiff’s claims should be transferred to the Northern District of Texas, Lubbock

    Division. An appropriate order so providing will be entered by the undersigned.



                   SIGNED this the 5th day of November, 2018.




                                                        ____________________________________
                                                        KEITH F. GIBLIN
                                                        UNITED STATES MAGISTRATE JUDGE
